               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :   CRIMINAL NO. 4:12-CR-228
                                         :
            v.                           :   (Chief Judge Conner)
                                         :
THOMAS EDWARD SMITH (1),                 :
                                         :
                  Defendant              :

                                     ORDER

      AND NOW, this 7th day of May, 2019, upon consideration of the motion (Doc.

127) by defendant Thomas Edward Smith (“Smith”) to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255, it is hereby ORDERED that:

      1.    Smith’s motion (Doc. 127) to vacate, set aside, or correct sentence
            under 28 U.S.C. § 2255 is DENIED.

      2.    A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
            11(a).

      3.    The Clerk of Court is directed to close the corresponding civil case
            number 4:16-CV-915.




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
